internal_revenue_service p o box cincinnati oh release number release date date uil code department of the treasury employer_identification_number contact person - id number contact telephone number legend x dollars y dollars dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won’t be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called m the purpose of m is to provide scholarships to freshmen or sophomore college students who demonstrate financial need for their education terms of scholarship program you intend to provide scholarships to individuals based primarily on the individual’s financial need to help support and advance the individual’s higher education you represent that the specific criteria you use to determine who is eligible for your program will always require a showing of financial need in addition you require academic references a reference from an letter catalog number 58263t employer or community member and an academic transcript you will also conduct an in-person or video conference interview with the applicant as part of your selection process qualification and criteria you plan to provide scholarship s initially to freshmen or sophomore students enrolled in accredited college or university who can demonstrate financial need as well as provide proof of acceptance or enrollment in a degree program in a stem subject science technology engineering or mathematics with at least a gpa based on a scale in addition you plan to provide various individuals scholarships in future years always based primarily on financial need for student from specific colleges as well as students from economically disadvantaged groups of individuals in society you do not select grantees for any of your grant programs based on racial preferences nor do you engage in any type of racial discrimination your purpose for each educational scholarship is to cover i the individual recipient’s qualified_education_expenses such as tuition and fees and course-related expenses such as books supplies and equipment and or ii the individual’s other education-related expenses such as room and board while the individual is enrolled as a full-time_student terms of scholarship you will provide up to x dollars for each educational scholarship with a maximum of y dollars available annually for such grants until you consider otherwise you expect to make available scholarships annually funding and limitations you represent that a student must submit a copy of their class schedule for each semester and grades after each semester you disburse checks to the educational_institution in which the recipient is enrolled in and or disburse a check to the recipient for other educational related expenses you represent that if you determine that a recipient has failed to comply with the terms or has misused all or part of the grant award you will cease any further disbursements of the grant award and request in writing to the recipient for repayment of any misspent funds from the grant award you will also notify the educational_institution the student was enrolled in of your cessation of the grant award to the student if the recipient promptly rectifies the noncompliance and or returns any misspent funds of the grant award you may reinstate the recipient to the program at your discretion publicizing you publish your scholarship grant program to the general_public on social media and as a member of the national scholarship providers association you may also publicize your grant program through various search engines which provide free advertising to scholarship providers you represent that the scholarship committee is composed of the four trustees of the foundation and have stated that members of the committee or your officers directors or substantial contributors are not eligible for awards made under your program catalog number 58263t letter basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we’ ve sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
